Prospectus TPLGX May 1, 2011 T. Rowe Price Institutional Large-Cap Core Growth Fund A stock fund seeking long-term capital appreciation through investments in large, well-established companies. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents 1 Summary Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the Federal Deposit Insurance Corporation, Federal Reserve, or any other government agency, and are subject to investment risks, including possible loss of the principal amount invested. Institutional Large-Cap Core Growth Fund 4 2 Information About Accounts in T. Rowe Price Funds Pricing Shares and Receiving Sale Proceeds 9 Useful Information on Distributions and Taxes 13 Transaction Procedures and Special Requirements 18 3 More About the Fund Organization and Management 21 More Information About the Fund and Its Investment Risks 23 Investment Policies and Practices 25 Disclosure of Fund Portfolio Information 31 Financial Highlights 32 4 Investing with T. Rowe Price Account Requirements and Transaction Information 34 Opening a New Account 34 Purchasing Additional Shares 36 Exchanging and Redeeming Shares 36 Rights Reserved by the Funds 35 Information About Your Services 36 T. Rowe Price 4 SUMMARY Investment Objective The fund seeks to provide long-term capital growth through investments in the common stocks of large-cap growth companies. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Fees and Expenses of the Fund Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.55% Other expenses 0.15% Total annual fund operating expenses 0.70% Fee waiver/expense reimbursement 0.05% a Total annual fund operating expenses after fee waiver/expense reimbursement 0.65% a a T.Rowe Price Associates, Inc. has agreed (through April 30, 2013 ) to waive its fees and/or bear any expenses (excluding interest, taxes, brokerage, extraordinary expenses , and acquired fund fees ) that would cause the fund’s ratio of expenses to average net assets to exceed 0.65%.
